Citation Nr: 1024226	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for service-connected cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active duty from December 1942 to October 
1945.  The Veteran passed in August 2007.  The Appellant is 
the Veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware denied the Appellant's claims 
for service connection for the cause of the Veteran's death, 
for purposes of receiving Dependency and Indemnity 
Compensation (DIC).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

At the time of his death, the Veteran was service-connected 
for residuals of cold injury, bilateral foot; bilateral 
peripheral neuropathy; residuals of cold injury, upper 
extremities; residuals of a grenade fragment wound, left 
chest; residuals of an injury to the right great toe; and 
scar excision of basal cell carcinoma, left ankle area.  The 
Veteran had a combined schedular rating of 80% since July 
2001, and was granted total disability based on individual 
unemployability (TDIU) from July 2001.  The Veteran's August 
2007 certificate of death lists failure to thrive as the 
immediate cause of death and dementia as the underlying cause 
of death.  Based on the fact that the Veteran was not 
service-connected for either of the causes of death, the RO 
denied the Appellant's claim in its October 2007 rating 
decision.

On the May 2010 Form 646, the Appellant's VFW Service Officer 
raised concerns with the diagnosis of failure to thrive as a 
cause of death, contending that "failure to thrive" is 
neither a disease nor an injury.  The Board notes that 
"failure to thrive" does appear to be unclear and non-
specific.  The May 2010 informal hearing presentation by VFW 
requested that the Appellant's claim be remanded for an 
independent medical opinion to determine if any of the 
Veteran's service-connected conditions could have contributed 
to the Veteran's failure to thrive.

Under Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the VA 
is only excused from making reasonable efforts to provide 
assistance to the claimant, including obtaining a medical 
opinion, when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See also 
38 U.S.C.A. § 5103A(a)(2).  In this case, since the 
certifying physician did not consider whether any of the 
Veteran's service-connected conditions could have contributed 
to his failure to thrive (which itself is unclear), the Board 
finds that a medical opinion may aid the Appellant in 
substantiating her claim.  Therefore this claim should be 
remanded to the RO to obtain a medical opinion.
Additionally, the Board notes that references were made to 
the Veteran's treatment at additional facilities, including 
the Parkview Convalescent Center and St. Francis Hospital, 
throughout the Veterans treatment records from March 2007 to 
August 2007 from the Wilmington VAMC.  VA's duty to assist 
includes making reasonable efforts to help the claimant 
obtain private medical records.  38 C.F.R. § 3.159(c)(1).  
Therefore, upon remand, efforts should be made to associate 
all pertinent medical records with the Appellants claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should contact the Appellant 
and her representative and ask that they 
provide the names and addresses of all 
medical care providers who treated the 
Veteran from 2005 until his death, 
including records from Parkview 
Convalescent Center and St. Francis 
Hospital.  After securing any necessary 
release, such records should be requested, 
to include all diagnostic testing, 
interpretation and reports, and all 
records which are not duplicates should 
then be associated with the claims file.

2. The RO/ AMC should attempt to obtain 
any additional VA treatment records for 
the Veteran from 2005 until his death, 
including records from the VAMC in 
Wilmington, Delaware.  All records which 
are not duplicates should then be 
associated with the claims file.

3. After steps 1 and 2 are completed, the 
RO/AMC should forward the claim file to a 
VA examiner to provide an adequate opinion 
regarding the connection between the 
Veteran's service-connected conditions and 
his death.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in connection 
with formulating the opinion.  The 
examiner should provide an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any of the 
Veteran's service-connected conditions 
contributed to the Veteran's death.  (The 
term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the physician's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as to find 
against it).  The examiner should then 
provide a rationale for the opinion, and 
make reference to all relevant medical 
records which support this rationale.

4. After the development requested above 
has been completed, the records should 
again be reviewed.  If the benefits sought 
on appeal remain denied, the Appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



